 1

                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3                                                                  Jan 15, 2019
                                                                        SEAN F. MCAVOY, CLERK
 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7   DENNIS WALLACE PATTERSON,
                                                 NO: 2:16-CV-442-RMP
 8                            Plaintiff,
                                                 ORDER DENYING PLAINTIFF’S
 9         v.                                    MOTION FOR PROTECTIVE
                                                 ORDER
10   KENDLE ALLEN; LOREN
     ERDMAN; and MIKE SWIM, also
11   known as Deputy Swim,

12                            Defendants.

13

14         BEFORE THE COURT is a motion by Plaintiff Dennis Wallace Patterson

15   for a protective order, filed on January 10, 2019. ECF No. 66. Defendants

16   responded on January 11, 2019. ECF Nos. 67 (response brief) and 68 (declaration

17   of Defendants’ counsel). Plaintiff’s motion and Defendants’ response present a

18   straightforward dispute: Defendants seek to depose Plaintiff in Spokane,

19   Washington, on January 22, 2019, and Plaintiff wants the deposition, instead, to

20   take place by telephone or in person in Reno, Nevada. Defendants also seek

21


     ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER ~ 1
 1   attorney’s fees for “having to defend against [Plaintiff’s] frivolous motion.” ECF

 2   No. 67 at 11.

 3         In light of the urgency for the parties to arrange for Plaintiff’s travel to the

 4   scheduled deposition, the Court finds good cause to expedite hearing of Plaintiff’s

 5   motion. LCivR 7(i)(2). However, the Court does not resolve Defendants’ request

 6   for attorney’s fees at this time, and will allow Plaintiff an opportunity to respond as

 7   provided at the end of this Order. Having reviewed Plaintiff’s motion for

 8   protective order, Defendants’ response, and the relevant law, this Court finds that

 9   Plaintiff’s motion lacks merit and shall be denied.

10                                     BACKGROUND

11         Plaintiff is proceeding pro se and in forma pauperis. Plaintiff claims in his

12   Fifth Amended Complaint that Defendants, in their official roles in Stevens

13   County, deprived him of rights protected by the United States Constitution and the

14   Americans with Disabilities Act, in violation of 42 U.S.C. § 1983. ECF No. 35.

15         At the outset of this case, Plaintiff was a resident of Deer Park, Washington,

16   within the District of Eastern Washington. However, during the pendency of this

17   case, Plaintiff has notified the Court of two “temporary mailing address[es]”

18   outside of Washington: first, a postal box in Glide, Oregon; and, second, as of

19   August 23, 2018, a street address in Winnemucca, Nevada. ECF Nos. 36 and 49.

20         Plaintiff asserts in his motion for a protective order that he lacks “the means

21   to travel to Spokane at this time[,]” that he began a new job on December 27, 2018,


     ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER ~ 2
 1   and that he “now [has] medical insurance and will begin treatment and therapy.”

 2   ECF No. 66 at 1−2. Plaintiff does not specify what ailment the treatment and

 3   therapy will address. Plaintiff represents that Defendants offered to “loan” him

 4   funds to travel to Spokane for the deposition, but not to travel back to Nevada. Id.

 5   He also asserts that he has repeatedly offered to be deposed by telephone or in

 6   writing and, as an “offer of compromise” proposed that Defendants take his

 7   deposition in person in Reno, Nevada. Id.

 8         Defendants provide a declaration from defense counsel and copies of email

 9   correspondence between counsel and Plaintiff demonstrating that Defendants

10   offered to pay for Plaintiff’s travel “to and from Spokane” for the deposition, as

11   recently as December 20, 2018. ECF Nos. 68 and 68-9. Specifically, Defendants

12   offered to pay for Plaintiff’s “flight to Spokane, one night accommodation in

13   Spokane, and [his] meals while en route to Spokane and in Spokane.” ECF No.

14   68-7 at 3. Defendants also provide documentation of their efforts to depose

15   Plaintiff on October 30, 2018, a deposition at which Plaintiff did not appear after

16   informing Defendants that he did not have the means to travel to Spokane at that

17   time. ECF No. 68 at 2−3. Finally, Defendants highlight that the temporary

18   address that Plaintiff provided in Winnemucca is 165 miles from Reno. ECF No.

19   67 at 9.

20   ///

21   ///


     ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER ~ 3
 1                                    RELEVANT LAW

 2         A Court may, in its discretion, grant a protective order “specifying terms,

 3   including time and place or the allocation of expenses” for a deposition, or other

 4   form of discovery. Fed. R. Civ. P. 26(c)(1)(A). “For good cause to exist, the party

 5   seeking protection bears the burden of showing specific prejudice or harm will

 6   result if no protective order is granted.” Phillips v. General Motors Corp., 307

 7   F.3d 1206, 1210-11 (9th Cir. 2002)

 8         As alluded to by Plaintiff, ECF No. 66 at 1, a party may subpoena a non-

 9   party who possesses potentially relevant information to attend a deposition either

10   within 100 miles of or within the state where the non-party “resides, is employed,

11   or regularly transacts business in person[.]” Fed. R. Civ. P. 45(c)(1). However, as

12   a general rule, plaintiffs “must make themselves ‘available for examination in the

13   district in which suit was brought[.]’” EEOC v. Denny’s, Inc., 2009 U.S. Dist.

14   LEXIS 91707, at *3−4 (D. Md. Oct. 2, 2009) (quoting 8a Charles Alan Wright &

15   Arthur R. Miller, Federal Practice and Procedure § 2112 (2d ed. 2009)).

16         “To overcome the presumption that a plaintiff’s deposition shall take place

17   in the district in which plaintiff filed suit, the ‘plaintiff has the burden of proving

18   that undue hardship or exceptional or compelling circumstances justify his refusal

19   to travel to his chosen forum.’” Fenerjian v. Nong Shim Co., 2016 U.S. Dist.

20   LEXIS at *11−12 (N.D. Cal. Mar. 15, 2016) (quoting Mullins v. Premier Nutrition

21   Corp., 2014 U.S. Dist. LEXIS 113840 at *1 (N.D. Cal. Aug. 15, 2014)).


     ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER ~ 4
 1   Otherwise stated, a plaintiff “must persuasively demonstrate that requiring him to

 2   travel to the forum district . . . would, for physical or financial reasons, be

 3   practically impossible, or that it would be otherwise fundamentally unfair.”

 4   Lifetouch Nat’l Sch. Studios, Inc. v. Moss-Williams, 2011 U.S. Dist. LEXIS

 5   119604 at *3 (N.D. Cal. Oct. 17, 2011) (quoting In re Outsidewall Tire Litig., 267

 6   F.R.D. 466, 471 (E.D. Va. 2010) (internal quotation omitted)). The expense

 7   involved for a party attending a deposition is a significant consideration in

 8   determining whether a court should intervene to allow a plaintiff to be deposed

 9   closer to his residence. See Cadent Ltd. v. 3M Unitek Corp., 232 F.RD. 625,

10   628−29 (N.D. Cal. 2005) (citing Write, Miller, & Marcus, Federal Practice and

11   Procedure: Civil 2d § 2112 at 84−85 (1994 rev.)).

12                                       DISCUSSION

13         Plaintiff asserts only that his lack of means, new job, and plans to begin

14   “treatment and therapy” prevent him from traveling to Spokane. However,

15   Plaintiff does not address why those factors make it an “impossibility” for him to

16   attend a deposition in Spokane on January 22, 2019, particularly in light of

17   Defendants’ offer to cover his travel costs. See Lifetouch Nat’l Sch. Studios, Inc.¸

18   2011 U.S. Dist. LEXIS 119604 at *3. Accordingly, Plaintiff has not met his

19   burden of demonstrating to the Court that he would be prejudiced or harmed by

20   traveling to Spokane for his deposition, at Defendants’ expense. A protective

21   order is not warranted under the circumstances shown by the record here.


     ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER ~ 5
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1. Plaintiff’s Motion for Protective Order, ECF No. 66, is DENIED.

 3         2. Plaintiff shall file any response to Defendants’ request for attorneys’ fees

 4            incurred in responding to Plaintiff’s motion for protective order no later

 5            than January 29, 2019.

 6         The District Court Clerk is directed to enter this Order and provide copies to

 7   Plaintiff and counsel.

 8         DATED January 15, 2019.

 9
                                                s/ Rosanna Malouf Peterson
10                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER ~ 6
